On Rehearing
COMBS, Justice.
I concur in the affirmance of the judgment in this case but not in the holding that a divorce case may proceed to trial on the merits and evidence be introduced before the expiration of thirty days from I he filing of the suit.
Art. 4632, Vernon’s Ann.Civ.Stat. provides that “Suit shall not be heard or divorce granted before the expiration of thirty days after the same is filed. *292* * The inhibition is not merely against the granting of the divorce hut against the hearing also; “suit shall not be heard” until the expiration of thirty days. I think this means just what it says. For the court to call the case for the introduction of evidence on the merits is to call it for hearing. The introduction of the testimony is not all that is comprehended within the term “hearing” but it is an important part of that process. By prohibiting -both the hearing and the entry of the judgment the Legislature intended to prohibit any trial of a divorce case until the expiration of thirty days. The majority’s construction of the statue would open the gates to evasion of such intent and purpose of the statute.
As indicated above I concur, however, in the holding that the judgment of the trial court was supported by the evidence and was validly entered. When the word “next” was interlined in the plaintiff’s petition so as to make the petition correctly allege that plaintiff had resided in the State of Texas and in Orange County for the required length of time “next” preceding the filing of the suit, such amendment of the pleading did not amount to the beginning of a new suit. It merely supplied a clerical omission in the plaintiff’s petition and such amendment related back to the filing of the suit— Jagoe v. Indemnity Ins. Co., 120 Tex. 204, 36 S.W.2d 980. Therefore, the suit had been on file more than thirty days when the evidence was heard on February 28, 1942.
The majority opinion in effect holds that an amendment merely correcting an omission or clerical error in a petition is the beginning of a new suit. That construction, I think, is entirely too technical. Even under the old rules of procedure it was held that an amendment merely supplying a technical omission or correcting an error in the pleading related back to the commencement of the suit, Jagoe v. Ins. Co., supra; Elmo v. James, Tex.Civ.App., 282 S.W. 835, and this applies to amendments supplying jurisdictional aver-ments. Texas Employers’ Ins. Ass’n v. Evans, 117 Tex. 113, 298 S.W. 516. The new rules are even more liberal in permitting the amendment of pleadings, see Rules 63 et seq., Texas Rules of Civil Procedure. It can serve no useful purpose to put a too strict construction on the rules relating to the amendment of pleadings. To do so would violate the spirit and purpose of the new rules by continuing the old system of technical pleading from wliich. the new rules were intended to free us.